Case: 2:17-cv-00829-ALM-EPD Doc #: 48 Filed: 09/01/21 Page: 1 of 1 PAGEID #: 4666



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


 KEVIN C. MORGAN, II,

                        Plaintiff,
                                                      Case No. 17CV829


 CITY OF COLUMBUS, OHIO, et al.,                     CHIEF JUDGE ALGENON L. MARBLEY
                                                     Magistrate Judge Dcavers
                        Defendant.




                                     ENTRY OF DISMISSAL


        Pursuant to the terms of the settlement agreement reached by the parties in this matter,

 which the parties have submitted to the Court, and which is incorporated by reference herein, this

 case is hereby dismissed with prejudice, subject to this Court's retention of jurisdiction to enforce

 the terms of their agreement, with dismissal to be held in abeyance until the City Council of

 Columbus has approved the settlement.

        The parties shall notify the Court upon the City Council's approval and file the final

 settlement agreement at that time for incorporation in the docket.

        IT IS SO ORDERED.



                                                       ALGENON L. MARBLEY
                                                       UNITEI>«TATES DISTRICT JUDGE
 DATED: September 1, 2021
